                                                              1   BLAKE J. RUSSUM (SBN 258031)
                                                                  ROPERS, MAJESKI, KOHN & BENTLEY
                                                              2   1001 Marshall Street, Suite 500
                                                                  Redwood City, CA 94063
                                                              3   Telephone: (650) 364-8200
                                                                  Facsimile: (650) 780-1701
                                                              4   Email:        blake.russum@rmkb.com

                                                              5   Attorneys for Plaintiffs
                                                                  LIBERTY INSURANCE CORPORATION; LIBERTY
                                                              6   MUTUAL INSURANCE COMPANY

                                                              7

                                                              8                                     UNITED STATES DISTRICT COURT
                                                              9                                NORTHERN DISTRICT OF CALIFORNIA
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11   LIBERTY INSURANCE CORPORATION                        Case No. 4:18-cv-06133 RS
                                A Professional Corporation




                                                                  and LIBERTY MUTUAL INSURANCE
                                                             12   COMPANY,                                             STIPULATION FOR DISMISSAL AND
                                      Redwood City




                                                                                                                       [PROPOSED] ORDER
                                                             13                       Plaintiffs,

                                                             14   v.

                                                             15   RHEA BABB, GAYE TOMITA, and DOES
                                                                  1-15, inclusive,
                                                             16
                                                                                      Defendants.
                                                             17

                                                             18            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

                                                             19            IT IS HEREBY STIPULATED by and between the Plaintiffs, LIBERTY

                                                             20   INSURANCE CORPORATION and LIBERTY MUTUAL INSURANCE COMPANY, and

                                                             21   Defendants RHEA BABB and GAYE TOMITA, by and through their respective attorneys of

                                                             22   record, that the above-captioned action shall be, and hereby is, dismissed as to all parties and

                                                             23   claims, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear its

                                                             24   own fees and costs.

                                                             25            All signatories to this Stipulation, and all parties on whose behalf the filing is submitted,

                                                             26   concur with the Stipulation’s content and have authorized its filing.

                                                             27   //
                                                             28   //

                                                                                                                                          STIPULATION FOR DISMISAL AND
                                                                  4822-7858-3203.1                                                                   [PROPOSED] ORDER-
                                                                                                                                                CASE NO. 4:18-CV-06133 RS
                                                              1

                                                              2    Dated:            September 5, 2019    ROPERS, MAJESKI, KOHN & BENTLEY
                                                              3

                                                              4                                           By: /s/ Blake J. Russum __________________
                                                                                                              BLAKE J. RUSSUM
                                                              5                                               Attorneys for Plaintiffs
                                                                                                              LIBERTY INSURANCE CORPORATION;
                                                              6                                               LIBERTY MUTUAL INSURANCE
                                                                                                              COMPANY
                                                              7
                                                                   Dated:            September 5, 2019    SHANE LAW FIRM
                                                              8

                                                              9                                           By: _/s/ David R. Shane ____________________
Ropers Majeski Kohn & Bentley




                                                                                                              DAVID R. SHANE
                                                             10                                               Attorneys for Defendant
                                                                                                              GAYE TOMITA
                                                             11
                                A Professional Corporation




                                                                   Dated:            September 5, 2019    WILLOUGHBY, STUART, BENNING & COOK
                                                             12
                                      Redwood City




                                                             13
                                                                                                         By: /s/ Ronald J. Cook
                                                             14                                                RONALD J. COOK
                                                                                                               Attorneys for Defendant
                                                             15                                                RHEA BABB

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28

                                                                                                                                STIPULATION FOR DISMISAL AND
                                                                  4822-7858-3203.1                         -2-                             [PROPOSED] ORDER-
                                                                                                                                      CASE NO. 4:18-CV-06133 RS
                                                              1                                         [PROPOSED] ORDER

                                                              2            IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal, and

                                                              3   Federal Rules of Civil Procedure 41(a)(1)(A)(ii), this action shall be, and hereby is, dismissed in

                                                              4   its entirety as to all claims and parties. Each party shall bear its own attorney’s fees and costs.

                                                              5   Dated: ________________________
                                                                         September 9, 2019                       _________________________________________
                                                                                                                       United States District Judge
                                                              6

                                                              7

                                                              8

                                                              9
Ropers Majeski Kohn & Bentley




                                                             10

                                                             11
                                A Professional Corporation




                                                             12
                                      Redwood City




                                                             13

                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19

                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28

                                                                                                                                         STIPULATION FOR DISMISAL AND
                                                                  4822-7858-3203.1                                 -3-                              [PROPOSED] ORDER-
                                                                                                                                               CASE NO. 4:18-CV-06133 RS
